Citation Nr: 1522460	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  10-03 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

5.  Entitlement to service connection for a bilateral foot condition, to include as secondary to service-connected diabetes mellitus.  

6.  Entitlement to service connection for a neurological disability affecting the right and left upper extremities, claimed as peripheral neuropathy, to include as secondary to service-connected diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1969 to January 1972 and from September 1972 to June 1973.  His first period of service from June 1969 to January 1972 has been characterized as honorable, while his second period of service from September 1972 to June 1973 has been characterized as dishonorable for VA purposes.  The dishonorable discharge assigned for his latter period of service is considered a bar to VA benefits under the provisions of 3.12(c)(2).  See February 2008 Administrative Decision.  As such, only the Veteran's service from June 3, 1969 to January 4, 1972 - which included service in the Republic of Vietnam from May 1970 to July 1971 - will be considered for the VA compensation benefits being sought in the decision herein.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008, September 2008, and April 2010 rating decisions.

In April 2008, the RO, inter alia, denied metatarsalgia (claimed as a bilateral foot condition), hepatitis B and C, essential hypertension, degenerative joint disease of the lumbar spine, hearing loss and posttraumatic stress disorder (PTSD).  In May 2008, the Veteran filed a notice of disagreement (NOD) as to the denial of the foregoing claims.  The RO issued a statement of the case (SOC) in December 2009, and the Veteran filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals ) in January 2010; however, the Veteran limited his appeal to the issues involving metatarsalgia, hypertension, hearing loss, and PTSD.  

In the September 2008 rating decision, the RO denied service connection for sleep apnea.  The Veteran filed an NOD in September 2009, after which the RO issued an SOC in November 2011 and the Veteran subsequently filed a substantive appeal, in December 2011.  

In the April 2010 rating decision, the RO denied service connection for peripheral neuropathy of the right and left upper extremities.  The Veteran filed an NOD in April 2010, after which the RO issued an SOC in December 2011 and the Veteran subsequently filed a substantive appeal later that same month.  

In January 2015, the Veteran and his wife testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

For the reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The Board's disposition of the matter of service connection for PTSD is set forth below.  The remaining claims on appeal are addressed in the remand following the order; those matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDING OF FACT

In a February 2013 rating decision, the RO granted service connection for PTSD.  


CONCLUSION OF LAW

As the February 2013 award of service connection for PTSD represents a grant of the benefit sought on appeal with respect to the claim, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d). 

The Veteran perfected an appeal to the Board with respect to the April 2008 denial of service connection for PTSD.  In a February 2013 rating decision, the RO granted service connection for PTSD, effective February 7, 2007 (the date of receipt of his service connection claim).  

Under these circumstances, the Board finds that the claim for service connection for PTSD, for which an appeal was perfected, has been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeal as to this matter.  The Veteran was notified of the RO's determination in a February 2013 letter.  The Veteran has not notified VA of any disagreement with the AOJ's determination as to either the assigned rating or effective date.  

Hence, with respect to this matter, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the claim on appeal must be dismissed.


ORDER

The appeal as to the claim for service connection for PTSD is dismissed.  


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.  

The Veteran is seeking service connection for bilateral hearing loss, which he has asserted began during service and was incurred as a result of his exposure to small arms fire while serving in Vietnam.  See October 2014 646, Statement of Accredited Representative in Appealed Case.  In this regard, the Veteran has asserted that, while his initial military occupational specialty (MOS) was in water purification, his MOS was different when he served in Vietnam, as he was assigned to the Mine Sweep Team with the 9th Infantry Division.  See January 2015 Board hearing transcript.  

During the January 2015 hearing, the Veteran testified that he started having hearing problems with he returned from Vietnam, as he could not hear well and it sounded like people were far away.  He testified that he dealt with his decreased hearing for years after service until he sought treatment 30 years later at Perry Hill, where he was given hearing aids.  During the hearing, the Veteran's wife testified that she was dating the Veteran when he was in service and that he has had hearing problems since he returned from service.  

The service treatment records (STRs) contain the results of testing in June 1969, which reflect that the Veteran had normal hearing bilaterally.  There is an additional audiogram of record that shows normal hearing; the date of the audiogram is illegible .but the record reflects that the testing was conducted when the Veteran qualified as an E3.  The STRs contain additional audiograms documenting the results of testing conducted in September 1972 and June 1973; however, those audiograms are not relevant to the instant claim, as they document the results of testing during the Veteran's second period of service.  

The post-service medical evidence reflects that the Veteran has been diagnosed with bilateral sensorineural hearing loss based upon pure tone threshold and speech discrimination scores.  See VA outpatient treatment records dated July 2008, April 2010, and October 2013.  Despite the foregoing, the Board is unable to determine if the speech discrimination scores reported in the VA outpatient treatment records were obtained using the Maryland CNC test, as required by 38 C.F.R. § 3.385 and, thus, the probative value of the testing conducted on those days is significantly lessened.  Nevertheless, the Veteran has been afforded three VA audiology examinations during the pendency of this appeal.  See VA examination reports dated October 2010, November 2012, and September 2013.  

On October 2010 VA examination, testing revealed bilateral hearing to an extent recognized as a disability for VA purposes, as defined in 38 C.F.R. § 3.385.  However, on at subsequent VA examinations conducted in November 2012 and September 2013, the examining physicians determined that the pure tone thresholds obtained during the examination were unreliable and, thus, not valid for rating purposes. The Board finds that this evidence raises questions as to (1) the validity of the audiometric findings from the previous examination in October 2010 and (2) whether the Veteran has manifested a hearing impairment sufficient to be considered a disability under 38 C.F.R. § 3.385, at any point pertinent to this appeal.  

Given the foregoing, the Board finds the Veteran should be afforded a new VA audiology examination, with appropriate testing, to obtain competent medical findings and opinion needed to resolve the claim for service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  

The Veteran has also asserted that service connection is warranted for sleep apnea because he has had problems sleeping since basic training.  During the January 2015 hearing, he testified that he did not go to sick call because he did not know anything about sleep apnea but that people would wake him up saying that he was snoring and it sounded like he was gagging, or telling him to turn over.  He further testified that he has had continuous problems with sleep since service but he did not seek treatment or try to determine what the problem was until more recent years.  His wife also testified that they began living together in 1979 and she noticed he would stop breathing while he was asleep during that time.  She also testified that he has had problems and symptoms generally associated with sleep apnea for as long as they have been living together.  

Review of the record shows the Veteran was diagnosed with obstructive sleep apnea in April 2008.  See April 2008 Polysomnogram from Jackson Sleep Disorders Center.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; McLendon, supra.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

Given the current diagnosis of obstructive sleep apnea and the competent and credible lay evidence of various symptoms generally associated with sleep apnea during and since service, the Board finds that the Veteran should be afforded a VA examination to obtain an opinion addressing the likelihood that his current sleep apnea was incurred in or is otherwise related to his first period of military service.  

The Veteran has also asserted that service connection is warranted for hypertension because he had high blood pressure in 1971, as indicated by his response on the December 1971 report of medical history.  In the alternative, the Veteran and his representative have argued that his hypertension is secondary to his service-connected diabetes mellitus.  

The Veteran's STRs document no diagnosis of hypertension and do not show consistently elevated high blood pressure readings; however, the Veteran did report having high or low blood pressure in his December 1971 report of medical history.  The post-service treatment records also reflect the Veteran has a diagnosis of essential hypertension; however, there is no indication as to the date of his initial diagnosis of such disability or the likely etiology of his hypertension.  

The Veteran was afforded a VA examination in March 2008, wherein the examiner noted his diagnosis of hypertension.  The examiner noted that, while diabetes mellitus and hypertension may often co-exist, because the Veteran's hypertension is considered "essential", it is not due to his diabetes mellitus.  

While the VA examiner provided an opinion with respect to a direct etiological relationship between the Veteran's diabetes mellitus and hypertension, the rationale provided in support of his opinion does not adequately explain why no such relationship exists between the two disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  In addition, the examiner did not address whether the Veteran's hypertension was (1) incurred in or is otherwise medically related to his first period of service or (2) is aggravated by his service-connected diabetes mellitus.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

In light of the foregoing, the Board concludes that further opinion, with supporting rationale, is needed that adequately addresses whether there exists a direct etiological relationship between the Veteran's hypertension and first period of military service, a direct relationship between his hypertension and diabetes mellitus, or a secondary relationship between his hypertension and service-connected diabetes mellitus.  See Barr, supra.

The Veteran is also seeking service connection for disabilities affecting his bilateral feet.  During the January 2015 Board hearing, he testified that he had problems with his left foot during service, as his foot was bothered when he wore his boots.  

The STRs show that, in September 1972, the Veteran reported having left foot pain for two months.  While this is a documented complaint of left foot pain during service, it was lodged during the Veteran's second period of service, which cannot be considered for VA compensation benefits in this decision.  See February 2008 Administrative Decision.  

Nevertheless, on March 2008 VA examination, the Veteran reported that the skin between his toes and on the bottom of his feet have been splitting and peeling off since he served in Vietnam.  He reported that his feet are better since receiving treatment for diabetes mellitus, but he also reported continued, intermittent, problems with pain under the balls of his feet, as well as numbness approximately three to four times a week.  The March 2008 VA examiner diagnosed the Veteran with metatarsalgia but opined that the Veteran does not have a foot condition due to his diabetes mellitus.  

The post-service treatment records show the Veteran has variously complained of intermittent numbness and tingling in his feet.  See VA treatment records dated October 2007 and April 2009.  Notably, however, an April 2009 NCV/EMG report was normal, with no evidence of peripheral neuropathy in the right or left lower extremities.  Nevertheless, a March 2010 VA treatment record shows the Veteran was diagnosed with metatarsalgia and plantar fasciitis in his bilateral feet.   

While the March 2008 VA examiner provided an opinion as to whether the Veteran's metatarsalgia is due to his service-connected diabetes mellitus, the examiner did not provide an adequate rationale in support of his opinion or address whether his metatarsalgia is aggravated by his service-connected diabetes mellitus.  See Allen, supra.  In addition, the VA examiner failed to address whether his metatarsalgia was incurred in or is otherwise medically related to his first period of service.  In this regard, the Board notes that, while there is no contemporaneous medical evidence of bilateral foot problems during the Veteran's first period of service, the Veteran has provided competent lay evidence of foot problems since returning from service in Vietnam.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Moreover, the VA examiner did not provide a nexus opinion regarding the current diagnosis of plantar fasciitis also shown in the evidentiary record.  

In light of the foregoing, the Board concludes that further opinion, with supporting rationale, is needed that adequately addresses whether there exists (1) a direct etiological relationship between any currently diagnosed bilateral foot condition, including metatarsalgia and plantar fasciitis, and his first period of military service, (2) a direct relationship between any currently diagnosed bilateral foot condition and his diabetes mellitus, or (3) a secondary relationship between any currently diagnosed bilateral foot condition and service-connected diabetes mellitus.  See Barr, supra.  

Finally, the Veteran is seeking service connection for a neurological disability affecting his right and left upper extremities, to include as secondary to his service-connected diabetes mellitus.  During the January 2014 Board hearing, the Veteran testified that he began experiencing numbness and tingling in his upper extremities in approximately 1972 or 1973 and that he continues to experience those symptoms intermittently.  

The STRs document no complaint, finding, or diagnosis pertinent to neurological symptoms or disability involving the bilateral upper extremities.  Nevertheless, the post-service treatment records show the Veteran has complained of a number of symptoms affecting his bilateral upper extremities.  In February 2007, he reported that, for over ten years, he had been unable to hold objects with both his hands and that his condition had become progressively worse over time.  He also reported having stiffness in his left hand, but no diagnostic assessment was provided at that time.  In June 2007, he reported having swelling, pain, and numbness in his right arm, with pain radiating from his wrist to his hand and shoulder.  The assessment at that time was joint pain localized in the wrist.  In April 2009, he reported having numbness and tingling in his hands (and feet), which he variously reported had been present for three months to a year, but for which he had not received treatment.  

In April 2009, a private physician, Dr. C.M. diagnosed the Veteran with bilateral carpal tunnel syndrome, in the setting of an early diabetic peripheral polyneuropathy.  Electrodiagnostic studies (NCV/EMG) were subsequently conducted, which revealed findings compatible with a mild distal left ulnar neuropathy, but did not contain any electrophysiological evidence of a bilateral carpal tunnel syndrome, a right ulnar neuropathy, bilateral tardy ulnar palsy, or peripheral neuropathy in the left or right upper extremities.  In an addendum statement, Dr. C.M. noted that the NCV/EMG studies are surprisingly normal with the exception of mild ulnar neuropathy, but continued to state that he thought the Veteran was developing an early small fiber type II diabetic peripheral polyneuropathy.  

In January 2010, the Veteran was afforded a VA peripheral nerves examination.  The examiner noted his reports of left upper extremity pain, aching, numbness, and tingling in his left arm, hand, and fingers, which had been treated by Dr. M.  The VA examiner noted the findings of the April 2009 NCV/EMG, further stating that the ulnar neuropathic changes in his left upper extremity are likely caused by compression/overuse syndrome, as they are not bilateral.  The January 2010 VA examiner did not explicitly address whether the left ulnar neuropathy was caused or aggravated by the Veteran's diabetes mellitus.  

The Veteran was afforded another VA peripheral nerves examination in December 2011; in the report, the examiner noted the findings of the April 2009 NCV/EMG.  The December 2011 VA examiner stated that the numbness and tingling noted in the January 2010 VA examination are more likely than not caused by hepatitis C, but further opined that the Veteran's left arm symptoms are more likely than not caused by repetitive activities with the left arm that compresses the left ulnar nerve.  The December 2011 VA examiner also opined that the Veteran's left arm symptoms are not caused by diabetes mellitus because there is no evidence of diabetic sensorimotor changes on NCV/EMG testing, further noting there is no documentation in the medical records that the Veteran has peripheral neuropathy of the right arm.  

While the foregoing evidence seems to suggest that the Veteran's left ulnar neuropathy is due to compression/overuse syndrome, there remains a question as to whether the left ulnar neuropathy is directly related to the Veteran's first period of military service.  Indeed, while the Veteran testified that his symptoms began in approximately 1972 or 1973, the evidentiary record does not contain a medical opinion that addresses whether his left ulnar neuropathy was incurred in or is otherwise medically related to his military service.  

There also remains a question as to whether the Veteran's neurological impairment of the bilateral upper extremities was caused or is aggravated by his diabetes mellitus.  In this regard, the Board notes that, while the April 2009 NCV/EMG studies did not reveal evidence of peripheral neuropathy in the left or right upper extremities, Dr. C.M., nevertheless, stated that he thought the Veteran was developing an early small fiber type II diabetic peripheral polyneuropathy, which seems to suggest that there may be an etiologic relationship between the Veteran's neurologic symptoms and his diabetes mellitus, despite the NCV/EMG findings.  In this regard, the Board notes that the Veteran has not been afforded any electrodiagnostic testing since April 2009 but he has continued to experience numbness and tingling in his bilateral upper extremities, as noted in his January 2015 hearing testimony.  In addition, the evidentiary record does not contain a medical opinion that addresses whether the Veteran's left ulnar neuropathy is aggravated by his diabetes mellitus.  

Given the foregoing, the Board finds that a further medical opinion is needed to resolve the Veteran's claim for service connection for a neurologic disability affecting the right and left upper extremities.  See Dalton, supra; Barr, supra.  

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain all VA treatment records dated since June 2014, as any such records may contain information and evidence relevant to the claims on appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that pertinent VA records are deemed constructively of record, even when such records are not physically on file).

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, to particularly include with respect to private (non-VA) medical records, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since June 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA audiology examination by an audiologist or appropriate ENT physician.

The contents of the entire, electronic claims file, to include complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran currently has hearing loss in one or both ears to an extent recognized as a disability for VA purposes.  

If so, with respect to each ear, the examiner should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated during first period of service, to specifically include his reported noise exposure while serving in Vietnam.  

If the Veteran does not demonstrate hearing loss in one or both ears to an extent recognized as a disability for VA purposes, the physician should also comment on the validity of the audiometry and speech discrimination testing on VA examination in October 2010 and, if deemed valid, provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the hearing loss disability is the result of injury or disease incurred or aggravated during first period of service, to specifically include his reported noise exposure while serving in Vietnam.  

In rendering the requested opinions, the physician should specifically consider and discuss all medical and other objective evidence of record, as well as all competent lay assertions of in-service noise exposure, and as to onset and continuity of symptoms of diminished hearing.

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo VA examination, by an appropriate physician at a VA medical facility, to address the etiology of his obstructive sleep apnea.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the Veteran's obstructive sleep apnea had its onset in or is otherwise medically related to his first period of service.  

In providing the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all competent lay assertions, to include with respect to onset and continuity of symptoms.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached must be provided.  

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the physician who conducted the March 2008 VA general medical examination to provide an addendum opinion addressing the etiology of hypertension and foot disability. 

If the March 2008 examiner is unavailable, document that fact in the claims file, and obtain a medical opinion from another appropriate physician based on claims file review (if possible). Arrange for the Veteran to undergo further examination to obtain the requested opinion only if  one is deemed necessary in the judgment of a competent medical professional. 

The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

With respect to hypertension, the examiner should provide an opinion, consistent with sound medical judgment, which addresses the following:

(a) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension had its onset during service or is otherwise medically related to his first period of service, to specifically include his report of high/low blood pressure in December 1971; or if not,.  

(b) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension (1) was caused , or (2) is aggravated (worsened beyond natural progression) by his service- connected diabetes mellitus.

With respect to each foot disability diagnosed at any time pertinent to the appeal, to include metatarsalgia and plantar fasciitis, the examiner should provide an opinion, consistent with sound medical judgment, which addresses the following:

(a) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated during his first period of service, to specifically include his service in Vietnam.; or, if not  

(b) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (1) was caused, or (2) is aggravated by his service- connected diabetes mellitus.

The examiner should note that aggravation connotes a worsening beyond natural progression (above the base level) of disability, not merely acute and transitory increases in symptoms or complaints.

In providing each requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all competent lay assertions, to include with respect to onset and continuity of symptoms. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached must be provided.  

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the physician who conducted the December 2011 peripheral nerves examination to provide an addendum opinion. 

If the December 2011 examiner is unavailable, document that fact in the claims file, and obtain a medical opinion from another appropriate physician based on claims file review (if possible).  Arrange for the Veteran to undergo further examination to obtain the requested opinion only if one is deemed medically necessary in the judgment of a competent professional. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

After reviewing the record, the examiner should address the following:

(a) Reconcile the findings of the April 2009 electrodiagnostic (NCV/EMG) studies with the addendum opinion provided by Dr. C.M. that the Veteran was developing an early small fiber type II diabetic peripheral polyneuropathy and the Veteran's continued report of neurological symptoms in his upper extremities since that time.  If deemed medically necessary, the Veteran should be afforded additional NCV/EMG studies to determine if he currently has a neurological disability affecting his bilateral upper extremities.  

(b) For each diagnosed neurological disability affecting the right and/or left upper extremity(ies), the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that this disability had its onset during or is otherwise medically related to the Veteran's  first period of service;. or, if not, 

(c) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (1) was caused, or (2) is aggravated by service- connected diabetes mellitus.

The examiner should note that aggravation connotes a worsening beyond natural progression (above the base level) of disability, not merely acute and transitory increases in symptoms or complaints.

In providing each requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all competent lay assertions, to include with respect to onset and continuity of symptoms. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached must be provided.  

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

9.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority.

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


